ORDER

PER CURIAM.
This is an appeal from a summary judgment in favor of defendant on plaintiff Deborah Hicks’ claim of vexatious refusal to pay. We find that there is no genuine dispute of material fact and that defendant was entitled to judgment as a matter of law. ITT Commercial Finance Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 381-82[17] (Mo. banc 1993).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.
We affirm the trial court pursuant to Rule 84.16(b).